DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2, 6-7, and 14-28 are pending and examined below. This action is in response to the claims filed 10/20/21.

Response to Amendment
Applicant’s arguments, see Applicant Remarks Objection filed on 10/20/21, regarding Objection to Title are persuasive in view of amendments filed 10/20/21. Title Objection is withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 page 11, filed on 10/20/21, regarding 35 U.S.C. § 103 rejections asserts the application of Sakai as for driving the swivel body with only a swiveling motor is not found persuasive. Applicant Remarks page 11 presents an annotated Fig. from Sakai which displays an electric motor only mode of operation, therefore controls the swivel rotation utilizing only the swivel motor in that function.  Therefor 35 U.S.C. § 103 rejections are maintained.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 page 11-12, filed on 10/20/21, regarding 35 U.S.C. § 103 rejections asserts Ota does not disclose using a smallest value among a plurality of calculated output limiting values derived from respective temperatures detected by temperature detection sensors and instead only utilizes a series of 

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 page 12-13, filed on 10/20/21, regarding 35 U.S.C. § 103 rejections asserts similar arguments as above as applied to claim 6, as well as addressing art individually rather than in the combination as written. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefor 35 U.S.C. § 103 rejections are maintained.

New claim is addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 2, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Edamura et al. (US 2013/0311052) in view of Wu et al. (US 2011/0251746), Sakai et al. (US 2010/0162706), and Ota et al. (US 2013/0275011). 

Regarding claim 2, Edamura discloses a hybrid construction machine including a shovel comprising (Fig. 1): 
a traveling body (Fig. 1); 
a swivel body that is rotatably mounted on the traveling body (Fig. 1); 
an attachment that is configured by a boom, an arm, and an end attachment (Fig. 1); 
a motor generator (¶45 and Fig. 1 – assist power generation motor 23); 
a first inverter that controls the motor generator (¶49 and ¶134 – inverter 53); 
a power storage system that is mounted on the swivel body (¶57 and Fig. 1 – capacitor 24); 
a second inverter that controls the swiveling motor (¶49 and ¶133 – inverter 52); 
a temperature detection unit that acquires respective temperatures of the motor generator, the power storage system, and the swiveling motor (¶99 – temperature sensors 86 and 87 corresponding to the recited temperature detection for swiveling motor and motor generator, ¶57 – measures the temperature of the capacitor corresponding to the recited temperature of the power storage system); and 
a control device including a swivel output control unit, wherein the control device controls an output of the swiveling motor using a smallest value among the plurality of calculated swivel output limiting values (¶92 and Fig. 14 – Fig. 14 shows a series of .
While Edamura does disclose temperature sensing and using an electric motor to swivel the swivel body, it does not explicitly disclose swivel body being only driven by the swivel motor or temperature sensors on the first and second inverters. However Wu discloses a hybrid construction machine including the first inverter, the second inverter (¶80, 85-87 – corresponding temperature sensors for the inverters as well as other temperature sensors).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura with the temperature detection of Wu in order to prevent overheating damage to the electrical components (Wu - ¶195).
Edamura in view of Wu does not explicitly disclose an electric only drive mode for the swivel body, however Sakai discloses an electric drive system of a rotating structure including a swiveling motor that is driven by electric power from the motor generator and the power storage system, wherein the swivel body is driven by only the swiveling motor (¶172 and Fig. 14 – electric only mode).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura in view of Wu with the electric only mode of Sakai in order to suppress heat generation of the electric motor and increase reliability of the drive system (Sakai - ¶5)
Edamura in view of Wu and Sakai do not explicitly disclose detecting a plurality of temperatures of multiple reference temperature thresholds however Ota discloses a cooling system for hybrid working machines including utilizing a series of component temperatures 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system of Edamura in view of Wu and Sakai with the high temperature mode activation system of Ota in order to provide a cooling system for a hybrid working machine without increasing costs and breakdowns (Ota - ¶10-11).

Regarding claim 14, Edamura doesn’t disclose the varying temperature ranges limiting different outputs however Wu further discloses each of the respective temperatures detected by the temperature detection unit is in a first range in which a swivel output is not limited or a second range in which the swivel output is limited as the temperature increases, the first range being in a lower temperature region than the second range (¶363-366).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura with the temperature detection of Wu in order to prevent overheating damage to the electrical components (Wu - ¶195).

Regarding claim 15, Edamura doesn’t disclose the varying temperature ranges limiting different outputs however Wu further discloses the control device controls an output of the swiveling motor using a smallest value among a plurality of swivel output limiting values derived from the temperatures in the second range (¶363-366 – the lowest impact based on temperature range is applied).


Regarding claim 17, Edamura doesn’t explicitly disclose the cooling system based on cooling targets however Wu further discloses a cooling system that circulates a coolant to cool a plurality of cooling targets including the motor generator, the first inverter, the second inverter, the power storage system, and the swiveling motor, wherein the cooling system circulates the coolant in a single cooling circuit to cool the plurality of cooling targets (¶363-366).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura with the temperature detection of Wu in order to prevent overheating damage to the electrical components (Wu - ¶195).

Claims 6, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Edamura et al. (US 2013/0311052) in view of Jinbo et al. (US 2013/0110348), and Ota et al. (US 2013/0275011).

Regarding claim 6, Edamura further discloses shovel comprising (Fig. 1): 
a traveling body (Fig. 1); 
a rotation mechanism (Fig. 1); 
a swivel body that is rotatably mounted on the traveling body (Fig. 1); 
an attachment that is configured by a boom, an arm, and an end attachment (Fig. 1); 
a temperature detection unit that detects a temperature of a component relating to swiveling (¶99 – temperature sensors for swing electric motor and power generation motor); 
a control device that limits movement of the rotation mechanism according to the temperature detected by the temperature detection unit (¶99-104 – temperature limits provide maximum rotations and vis versa); and 
a display device, wherein the display device includes a first display portion on which information related to the temperature detected by the temperature detection unit is displayed (¶105 - cause a monitor or the like to display a message indicating that the temperature at which the swing hydraulic motor 27 needs to stop is exceeded by the temperature signals t1, t2),
when the temperature detected by the temperature detection unit reaches a predetermined threshold value, the limitation on the movement of the rotation mechanism starts and the information indicating that the rotation mechanism is driven by reducing its maximum output (¶105 - cause a monitor or the like to display a message indicating that the temperature at which the swing hydraulic motor 27 needs to stop is exceeded by the temperature signals t1, t2).
	Edamura does not explicitly disclose the display is in the cabin or that the display includes rotations or temperatures however Jinbo discloses a display device for a construction machine including display device provided in a cabin mounted on the swivel body (¶2),
 a second display portion on which information related to limitation on the movement of the rotation mechanism is displayed (Fig. 2 and ¶47 – multiple displays with ranges are 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura with the display Jinbo in order to display more important measurements with a good visibility can be provided (Jinbo - ¶23).
Edamura in view of Jinbo do not explicitly disclose detecting a plurality of temperatures of multiple reference temperature thresholds however Ota discloses a cooling system for hybrid working machines including utilizing a series of component temperatures with respective reference thresholds where if any of them surpasses their temperature thresholds, high temperature mode is activated therefor creating the smallest amount of heat increase (¶47-56 and Fig. 5).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system of Edamura in view of Jinbo with the high temperature mode activation system of Ota in order to provide a cooling system for a hybrid working machine without increasing costs and breakdowns (Ota - ¶10-11).

Regarding claim 18, Edamura does not disclose using a bar graph to disclose temperature however Jinbo further discloses a bar graph in which the number of lighting increases or decreases based on the temperature detected by the temperature detection unit is displayed on the first display portion (¶80 and Fig. 8.).


Regarding claim 19, Edamura further discloses when the limitation on the movement of the rotation mechanism has started, the information related to the limitation on the movement of the rotation mechanism displayed on the second display portion is a message indicating that the temperature detected by the temperature detection unit is in a high temperature region, and the movement of the rotation mechanism is being limited (¶105 - monitor or the like to display a message indicating that the temperature at which the swing hydraulic motor 27 needs to stop is exceeded by the temperature signals, where the need to stop is limiting the movement of the rotation mechanism).

Regarding claim 21, Edamura does not disclose the use of multiple displays or the simultaneity of the displays however Jinbo further discloses the information related to the temperature detected by the temperature detection unit displayed on the first display portion and the information related to the limitation on the movement of the rotation mechanism displayed on the second display portion are displayed on the display device simultaneously (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura with the display Jinbo in order to display more important measurements with a good visibility can be provided (Jinbo - ¶23).

Claims 7 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Edamura et al. (US 2013/0311052) in view of Jinbo et al. (US 2013/0110348).

Regarding claim 7, Edamura further discloses a shovel comprising (Fig. 1): 
a traveling body (Fig. 1);
a swivel body that is rotatably mounted on the traveling body (Fig. 1); 
a hydraulic pump that is mounted on the swivel body and discharges hydraulic oil (¶); 
electrical devices that are mounted on the swivel body (Fig. 1 and ¶112-150); 
a power storage system that is mounted on the swivel body (¶57 and Fig. 1 – capacitor 24); 
a temperature detection unit that acquires respective temperatures of the power storage system and the electrical devices (¶99 – temperature sensors 86 and 87 corresponding to the recited temperature detection for swiveling motor and motor generator, ¶57 – measures the temperature of the capacitor corresponding to the recited temperature of the power storage system),
Edamura does not explicitly disclose the use of a coolant system activation however Wu further discloses a cooling system (¶363).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura with the temperature detection of Wu in order to prevent overheating damage to the electrical components (Wu - ¶195).
 a thermal management system including a coolant pump that circulates a coolant to cool the power storage system and the electrical devices (¶44 – coolant pump to maintain energy storage device temperature range); 
a control device, wherein when at least one of a temperature of the power storage system and a temperature of the electrical devices has reached a first threshold value at which cooling starts, the control device is set to a first control state in which the coolant pump is driven to circulate the coolant, and when a temperature of the power storage system has reached a second threshold value at which heating starts, which is lower than the first threshold value, the control device is set to a second control state in which the coolant pump is stopped and the coolant is not circulated (¶52 - Additionally, a controller 342 is coupled to the controllable outlet 341 and includes a stored upper or maximum temperature threshold and a lower or minimum temperature threshold in a memory 344. The upper and lower temperature thresholds may represent the upper and lower temperatures for which the cooling system respectively turns on and off).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura in view of Wu with the thermal management system of Kumar in order to maintain optimal temperature range within the electronics (Kumar - ¶42).

Regarding claim 23, Edamura doesn’t explicitly disclose controlling temperature of individual electrical devices however Wu further discloses cooling targets of the pump include a plurality of the electrical devices, and an inverter and a converter that drive the electrical devices, and in a case where at least one temperature of the electrical devices, the inverter, and the converter has reached the first threshold value at which cooling starts, (¶363-366).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura with the temperature detection of Wu in order to prevent overheating damage to the electrical components (Wu - ¶195).
Edamura in view of Wu does not explicitly disclose stopping the cooling based on reaching an ideal cold temperature however Kumar further discloses stopping cooling when it drops lower than a low temperature (¶52 - Additionally, a controller 342 is coupled to the controllable outlet 341 and includes a stored upper or maximum temperature threshold and a lower or minimum temperature threshold in a memory 344. The upper and lower temperature thresholds may represent the upper and lower temperatures for which the cooling system respectively turns on and off corresponding to the recited high temperature state, suitable temperature state and lower temperature state).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura in view of Wu with the thermal management system of Kumar in order to maintain optimal temperature range within the electronics (Kumar - ¶42).

Regarding claim 24, Edamura doesn’t explicitly disclose the cooling temperature target regardless of respective temperatures however Wu further discloses cooling targets of the pump include a plurality of the electrical devices, and the control device starts the first control state in which the coolant is circulated when an engine starts regardless of respective temperatures of the plurality of cooling targets detected by the temperature detection unit (¶131-132 – continuous operation of the cooling system maintained by the engine operation inherently teaches the coolant system running upon engine start regardless of the target temperatures).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura with the temperature detection of Wu in order to prevent overheating damage to the electrical components (Wu - ¶195).

Regarding claim 25, Edamura does not explicitly disclose the controlling of a cooling circuit however Wu further discloses utilizing predetermined times (¶385) as well as a cooling system (¶363-366).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura with the temperature detection of Wu in order to prevent overheating damage to the electrical components (Wu - ¶195).
Edamura in view of Wu does not disclose the controlling the coolant circuit based on timing however Kumar further discloses after the control device has been set to the second control state in which the coolant is not circulated, the control device shifts to the first control state in which the coolant is circulated, on condition that a predetermined time has elapsed (¶65 – controlling the cooling circuit based on temperature range and time increments corresponding to the recited predetermined time to activate and inactivate the system).


Regarding claim 26, Edamura in view of Wu does not disclose using the charging or discharging of a battery to maintain the power storage system temperature however Kumar further discloses the pump is included in a single cooling circuit which does not include a switching valve, and when a temperature of the power storage system has reached the second threshold value at which heating starts, the control device is set to the second control state in which the coolant is not circulated, and to a state in which charging and discharging of the power storage system are repeated so as to heat the power storage system (¶70 – transferring SOC between the batteries in order to maintain optimal temperatures corresponding to the recited charging and discharging to heat the power storage system).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura in view of Wu with the thermal management system of Kumar in order to maintain optimal temperature range within the electronics (Kumar - ¶42).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Edamura et al. (US 2013/0311052) in view of Wu et al. (US 2011/0251746), Sakai et al. (US 2010/0162706), and .

Regarding claim 16, Edamura doesn’t disclose the varying temperature ranges limiting different outputs however Wu further discloses a temperature of the power storage system detected by the temperature detection unit is in the first range, the second range, or a third range which is in a lower temperature region than the first range, and when the temperature of the power storage system is in the third range, the swivel output is limited (¶363-366 – the lowest impact based on temperature range is applied).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura with the temperature detection of Wu in order to prevent overheating damage to the electrical components (Wu - ¶195).
Edamura in view of Wu, Sakai and Ota does not explicitly disclose the differing temperature ranges however Kumar further discloses using differing temperature limits to provide differing safety measures (¶63-69 – turning on the fan, cooling system, heating system, etc. based on surpassing temperature thresholds.  The combination of the output limitation of each of the motor generator 12, the reduction machine 13, the turning electric motor 21, and the controller 30 is performed in response to each temperature of Wu (¶363) with the various range limits of Kumar fulfils the claimed elements above.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura in view of Wu, Sakai and Ota with .

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Edamura et al. (US 2013/0311052) in view of Jinbo et al. (US 2013/0110348), and Ota et al. (US 2013/0275011), as applied to claim 6, further in view of Kumar et al. (US 2011/0308765).

Regarding claim 20, Edamura further discloses when the limitation on the movement of the rotation mechanism has started, the information related to the limitation on the movement of the rotation mechanism displayed (¶105 - monitor or the like to display a message indicating that the temperature at which the swing hydraulic motor 27 needs to stop is exceeded by the temperature signals, where the need to stop is limiting the movement of the rotation mechanism).
Edamura does not disclose the use of multiple displays however Jinbo further discloses multiple displays (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura with the display Jinbo in order to display more important measurements with a good visibility can be provided (Jinbo - ¶23).
Edamura in view of Jinbo and Ota does not disclose the warming of the unit based on being lower than a temperature range however Kumar further discloses the temperature detected by the temperature detection unit is in a low temperature region, and warming up is being performed to increase the temperature detected by the temperature detection unit .
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura in view of Jinbo and Ota with the thermal management system of Kumar in order to maintain optimal temperature range within the electronics (Kumar - ¶42).

Regarding claim 22, Edamura does not explicitly disclose using multiple displays however Jinbo further discloses multiple displays (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura with the display Jinbo in order to display more important measurements with a good visibility can be provided (Jinbo - ¶23).
Edamura in view of Jinbo and Ota does not disclose the use of a coolant system activation however Kumar a state in which the temperature detected by the temperature detection unit is a suitable temperature, a high temperature state in which the temperature detected by the temperature detection unit is higher than the suitable temperature, and a low temperature state in which the temperature detected by the temperature detection unit is lower than the suitable temperature, and where the control device is configured to limit the movement of the rotation mechanism when the temperature detected by the temperature detection unit is in the high temperature state or the low temperature state (¶52 - Additionally, a controller 342 is coupled to the controllable outlet 341 and includes a stored upper or maximum temperature threshold and a lower or minimum temperature .
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura in view of Jinbo and Ota with the thermal management system of Kumar in order to maintain optimal temperature range within the electronics (Kumar - ¶42).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Edamura et al. (US 2013/0311052) in view of Jinbo et al. (US 2013/0110348), and Ota et al. (US 2013/0275011), as applied to claim 6, further in view of Sakai et al. (US 2010/0162706).

Regarding claim 27, Edamura in view of Jinbo and Ota does not explicitly disclose an electric only drive mode for the swivel body, however Sakai discloses an electric drive system of a rotating structure including wherein the swivel body is driven by only the swiveling motor (¶172 and Fig. 14 – electric only mode).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura in view of Jinbo and Ota with the electric only mode of Sakai in order to suppress heat generation of the electric motor and increase reliability of the drive system (Sakai - ¶5)

28 is rejected under 35 U.S.C. 103 as being unpatentable over Edamura et al. (US 2013/0311052) in view of Wu et al. (US 2011/0251746) and Kumar et al. (US 2011/0308765), as applied to claim 7, further in view of Sakai et al. (US 2010/0162706).

Regarding claim 28, Edamura in view of Wu and Kumar does not explicitly disclose an electric only drive mode for the swivel body, however Sakai discloses an electric drive system of a rotating structure including wherein the swivel body is driven by only the swiveling motor (¶172 and Fig. 14 – electric only mode).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura in view of Wu and Kumar with the electric only mode of Sakai in order to suppress heat generation of the electric motor and increase reliability of the drive system (Sakai - ¶5).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Edamura et al. (US 2013/0311052) in view of Wu et al. (US 2011/0251746), Sakai et al. (US 2010/0162706), and Ota et al. (US 2013/0275011), as applied to claim 2 above, further in view of Hague et al. (US 2012/0310489).

Regarding claim 29, while Edamura in view of Wu, Sakai, and Ota disclose a system of limiting the output of an electrically driven work machine based on temperature thresholds including all of the listed components above, however it does not explicitly disclose simultaneously calculating output limiting values based on component specific thresholds  wherein the plurality of calculated swivel output limiting values comprises a first swivel output limiting value determined from a temperature of the motor generator, a second swivel limiting value determined from a temperature of the first inverter, a third swivel output limiting value determined from a temperature of the swiveling motor, a fourth swivel output limiting value determined from a temperature of the second inverter, a fifth swivel output limiting value determined from a 833353/34593/FW/12144475.1temperature of a converter of the power storage system and a sixth swivel output limiting value determined from a temperature of a capacitor of the power storage system, wherein the control device controls the output of the swiveling motor using the smallest value among the first swivel output limiting value, the second swivel output limiting value, the third swivel output limiting value, the fourth swivel output limiting value, the fifth swivel output limiting value and the sixth swivel output limiting value (¶52 - thresholds may correspond to specific speed thresholds of the one or more components being protected. According to some applications, the method may be configured to protect the component having the lowest speed threshold or limit. While Hague does not disclose utilizing temperature thresholds or the specific components listed, the combination of the temperature limits associated with the specific motor generator, first and second inverters, swiveling motor, power converter, and power capacitor of Edamura in view of Wu, Sakai, and Ota with the simultaneously calculating output limiting values based on component specific thresholds of Hague fully disclose the elements as claimed). 933353/34593/FW/12144475.1   
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the temperature limits associated with the specific motor generator, first and 
 
Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Vanderlaan et al. (US 2011/0208363) discloses a method of controlling an electro-hydraulic system including comparing multiple inputs and outputting the lowest one of the multiple received inputs (¶56).

O’Neil et al. (US 2009/0014433) discloses a system of utilizing individual operating temperature thresholds and utilizing the lowest operational temperature threshold for components as the limiting value (¶30).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/BEHRANG BADII/            Primary Examiner, Art Unit 3665